Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 22 August 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            Dear general
                            philidelphia 22 august 1781
                        
                        i have been just now a Resolved of Congress about the exchange of prisonners by which the matter if Referred
                            to your excellency. in this Circumstance i take the liberty to Recall to your mind Colonel laumoy and lieutenant Colonel
                            Cambray. as my Countrymen, my friend i wish extremely to see them in liberty, but in this moment, i may add that the
                            public advantage if joined to their private and my own satisfaction. the acquantance they have with the southern states
                            may render them very useful. i shall have, dear general the greatest gratitude of what your excellency will be pleased to
                            do for them in this opportunity and i shall Consider it as a great favour for myself.
                        there are besides in my department Captaine shreiber and Captaine Vanfont who are also
                            prisonners. but if the exchange is a general one they shall probably be exchanged of Course.
                            nothwistanding i Qunmudd them to your excellency’s goodness. ihave the honour to be with the
                            greatest Respect and attachment your excellency’s the most obediant and humble servant
                        
                            Duportail
                        
                    